Lude ling, C. J.
This suit was instituted to prevent the defendants from acting under a grant made to them by an act of the Legislature of this State in 1865, numbered 52, on the grounds that the act was unconstitutional; that it had been repealed by a subsequent act of the Legislature, and that defendants had failed to commence the work within four months after the termination of the war or to complete the work within three years thereafter.
Mvst — It is contended the law in question is in contravention of articles 112, 121 and 127 of the Constitution of 1864, in force when the : act was passed. Article 112 provides that State aid shall not he giveD to companies, etc. The act No. 52 does not give aid in the sense of the *226article of the Constitution. It grants a privilege to certain individuals-to cut a canal through, the territory of the State of Louisiana and to-use the lands contiguous to the canal for its benefit for the term during which, by the act, the canal is to be enjoyed by the grantees. But these lands and the canal are to revert to the State after the lapse of fifty years.
Nor is the right, given the grantees to acquire the lands drained by the canal, a giving of aid by the State. It is simply a right of preemption — a right to purchase by preference lands which are supposed to be of little value in their present condition, but which may, and probably will, be rendered valuable, should the canal ever be cut.
The act does not create a corporation. It confers certain rights and' privileges on the individuals named, but it does not constitute them a juridical person; therefore it does not violate article 121. Neither does the act violate article 127, which declares that the swamp lands granted by Congress to the State to aid in levying and draining, in order to reclaim the swamp and overflowed lands, shall not be diverted from the purposes for which they were granted. There is nothing in. the act to indicate a purpose to violate this provision of the Constitution. It gives the grantees a right of pre-emption; fixes the price at twenty-five cents per acre, and gives a term of credit to them cm condition that they shall cut the canal. When the proceeds of these lands-shall have been paid into the treasury, we are bound to presume they will be appropriately applied to the purposes intended by Congress. Besides, it is not unreasonable to suppose, and witnesses in this case have stated, that the cutting of the canal will drain much of the swamp- and overflowed lands through which it is to pass and thus partially carz-y into effect the enlightened and liberal policy of the General Government in making these grants of swamp lands to the State.
Second — Have the grantees complied with the conditions of their-grant -by commencing the work within four znontlis and completing it within three years after the termination of the war ?
It is proved that the work was commenced on or about the twenty-seventh day of April, 1866.
The President of the United States issued his peace proclamation on-the twentieth of Azzgust, 1866, and the Supreme Court of the United States has decided that the proclamation fixed the period when tliewar terminated. 9 Wallace, 56.
The work, therefore, was commenced in time.
The Legislature of the State passed a joint resolution on the thirteenth March, 1866, directing proceedings to be instituted by the-Attorney General for the forfeiture of the grant, and in March, 1867, the Legislature passed an act to repeal the law enacted in 1865,, making the grant.
*227Tlie evidence in the record shows that the passage of the joint resolution and the act of repeal affected the credit of the defendants so seriously that they were unable to carry on the work; and that the failure to complete the canal within the time fixed was owing to the unjustifiable acts of the Legislature. The State should not be permitted to claim a forfeiture of the grant for the non-completion of the canal, when the acts of the Legislature interposed obstacles which íetarded, if they did not actually prevent, the completion. It is a perfectly well settled principle of jurisprudence that no one can take advantage of his own wrong. Pothier on Obligations, No. 212; C. C. article 204 (2035 French text); 19 La. 501; 4 R. 45.
Third — It is now well settled that a Legislature can not impair the obligation of a contract entered into by a former Legislature. 6 Cranch, 87; Flotcher v. Peck, Woodward v. Dartmouth College, 4 Wheaton, 518; 12 La. 352; State v. Bermudez, 6 R. 115; 11 R. 414; Constitution of United States, article 1, section 10.
Tlie act of 1865, granting certain rights or privileges to defendants, was a contract the obligation of which could not be impaired by subsequent acts of the General Assembly. And it is equally clear that the duty of interpreting laws belongs to the judiciary, and it alone lias the power to decide when an obligation has been violated, or when a rig-lit or franchise has been forfeited. The act of the Legislature passed thirteenth March, 1867, and numbered 62, is, therefore, unconstitutional, null and void.
It is therefore ordered that the judgment of the district court be affirmed, with costs.